Appeal by the defendant from a judgment of the County Court, Nassau County (Marón, J.), rendered April 6, 2007, convicting him of assault in the second degree, vehicular assault in the first degree, aggravated unlicensed operation of a motor vehicle in the first degree, operating a motor vehicle while under the influence of alcohol, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*1087We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Spolzino, J.P., Ritter, Covello and Belen, JJ., concur.